DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed September 16, 2022 (hereinafter “Reply”).
Claims 1, 3, 11, and 13 are amended.
Claims 1-20 are pending.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites a method for managing entities of a marketing domain model in a multi-state workflow, comprising (a) acquiring multiple entities of the marketing domain model in a content hub, wherein: (i) each entity of the multiple entities comprises a set of data that belongs together as one; and (ii) each entity comprises one or more properties that describe entity details; (iii) each entity comprises digital content used in the marketing domain model; (iv) a search results for content in the content hub comprises one or more of the multiple entities; (v) the multiple entities comprises different content types, with each different content type having a different set of the one or more properties; and (vi) at least one of the multiple entities comprises a product; (b) creating relations between the multiple entities to give meaning to the marketing domain model; (c) generating a solution graph that represents all of the multiple entities and relations, wherein: (i) each node of the solution graph represents one of the multiple entities; (ii) edges connecting the nodes in the solution graph represent the relations; (iii) the solution graph is sued to manage the digital content throughout a content lifecycle; (iv) the solution graph manages different state workflows for the multiple entities; and (v) the solution graph manages intellectual property rights for the multiple entities; (d) […] expos[ing] the solution graph to a marketing user that manages the digital content of the marketing user; (ii) creating, inside the exposed solution graph, of a state workflow of the different state workflow for one or more of the nodes, wherein the state workflow comprises: (1) one or more states, wherein different nodes have different types of states and different state workflows; (2) one or more transitions between the one or more states; (3) a waterfall-based workflow comprising one or more waterfall-based states, of the one or more states, wherein the waterfall-based states are linear and time duration based, and all of the waterfall-based states are either depended on or dependent on another waterfall-based state; and (4) one or more non-linear state workflows orchestrated by the waterfall-based workflow; (ii) enabling management of the multiple entities, as the multiple entities progress through the state workflow via the exposed solution graph, and the state workflow; (iv) transitions the digital content from a first state of the one or more states to a next state of the one or more states; and (v) modifies the multiple entities based on the solution graph; and driving a marketing campaign based on the solution graph. Claims 2-5, 8-10, 12-15, and 18-20 further specify characteristics of the data used and further operations to perform on the data. Claim 11 recites similar features as claim 1.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claimed features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations, as well as managing personal behavior or relationships or interactions between people including social activities and following rules or instructions. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites that is method is computer-implemented and providing a graphical user interface that enables management of and renders a representation of the multiple entities, the solution graph, and the state workflow and allows for modification of the multiple entities, and that the delivery of the campaign by delivering digital content to consumers. Claim 1 also enables navigation of the states of the workflow, which includes displaying the workflow states—even all of them at once in a single display. Claims 6 and 16 recite a hypermedia application programming interface (API). Claim 7 recites several entities across multiple systems (e.g., a digital asset management (DAM) system, a content marketing platform (CMP) system, and a marketing resource management (MRM) system). Claims 9 and 19 specify distributing different entity types. Claim 11 recites similar features as claim 1 and adds a computer having a memory and a processor, and that this architecture implements the claimed method.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the computer, systems (to the extent that can be considered physical systems such as computer systems and not simply systems for managing information), memory, processor, graphical user interface (GUI), and hypermedia application programming interface (API)—are recited at a high level of generality (see, e.g., applicant’s specification at ¶¶ [0087]-[0096]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to distribute information to entities (e.g., digital content), display it, and receive unspecified input is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system(s) in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online data management. See M.P.E.P. § 2106.05(h).
Thus, claims 1-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-20 are directed to abstract ideas.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to distribute information to entities and display it is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to store and retrieve information (e.g., by receiving unspecified input) is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See id. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Statement Regarding the Prior Art
The relevance of Chevalier et al. (U.S. Pub. No. 2015/0127565 A1) and Minh et al. (AU 2014277794 A1) (hereinafter “Minh”) to the presently-claimed invention are indicated in the prosecution history of this application.
Hurst et al. (U.S. Pub. No. 2017/0372043 A1) teaches asset registry and rights management systems. The systems include features that tie Digital Asset Management (DAM) repositories and satellite repositories into a unified enterprise system. The system removes rights and asset relationship tracking from the DAMs and the satellites by gathering asset metadata tags and capturing digital asset rights and relationships between assets. The central asset registry and the satellite registries use a pluggable architecture and track and store multi-dimensional relationships as an asset hierarchy. The asset hierarchy and rights model depicts rights and relationship data between the assets and provides a flexible array of asset types and properties for addition of new assets, new asset types, and new rights without re-factoring the other data, nodes, and edges. The system uses asset metadata to create edge relationships between the assets. The combination of the satellite registries and the central asset registry facilitates queries and retrieval of the media assets. However, Hurst does not disclose all of the features of the presently-claimed invention.
Duplessis et al. (U.S. Pub. No. 2011/0249002 A1) teaches techniques for the manipulation and management of links and nodes in large graphs, including a scalable architecture for managing and rendering a large graph containing a large number of nodes and edges. The user can group arbitrary nodes to encapsulate complexity without losing any of the cross-group edges dependencies. All edges of the nodes contained in the group are rolled up into roll-up links (or “arteries”) where the graphical thickness indicates relatively how many links are bundled. By collapsing groups the entire view gives the user a clearer understanding of the graph. Information related to the groups and links is retained for drill-into to obtain the details inside each group on the same canvas and for user navigation across groups. However, Duplessis does not disclose all of the features of the presently-claimed invention.
Baker et al. (U.S. Pub. No. 2006/0059461 A1) teaches graph-viewing techniques. Baker describes an object process graph (OPG) application program interface (API), an OPG application editor, an OPG application window editor, and an OPG application notation. The OPG API provides access to functions of an OPG system. The OPG application editor facilitates the creating and editing of the OPG applications via the OPG APL The OPG application window editor facilitates the editing of OPG application user interface windows while an OPG application is running. The OPG application notation includes a plurality of key words and associated definitions for describing and defining OPG applications. However, Baker does not disclose all of the features of the presently-claimed invention.
Narayanan et al. (U.S. Pub. No. 2014/0297740 A1), Subbarao et al. (U.S. Pub. No. 2012/0290938 A1), and Lee-Kwang et al. (“The SSD graph: a tool for project scheduling and visualization,” in IEEE Transactions on Engineering Management, vol. 35, no. 1, pp. 25-30, Feb. 1988, doi: 10.1109/17.6001) have previously been cited to show the state of the art with respect to data management using graph constructs.
The closest art of record, including Chevalier, Minh, Hurst, Duplessis, Baker, Narayanan, Subbarao, and Lee-Kwang each fail to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, based on the evidence of record, it appears as though one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims, without using impermissible hindsight.

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered. The amendments obviate the claim objections and the rejections under §§ 102 and 103. The remaining arguments are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that because the “claims provide for a single system that enables both management of entities of a marketing domain model as well as driving execution of a marketing campaign” that the system is “not abstract and is clearly integrated into a practical application.” Reply, p. 22. Examiner disagrees, because the claim features related to managing a domain model—i.e., data in a graph—and those for “driving” the execution of the marketing campaign are directed to abstract ideas. The rejections explain why the additional elements are insufficient to demonstrate a practical application of these identified abstract ideas.
Applicant argues that because “the amended claims now provide for the graphical user interface managing the data across multiple different types of systems” that “Such capabilities are not merely abstract ideas used in advertising and marketing activities.” Reply, pp. 22-23. 
Examiner disagrees for the following reasons. 
To the extent that the claims discuss asset management (e.g., managing the properties of digital content) to further a marketing campaign, these management features remain directed to toward abstract ideas that are identified as advertising and marketing activities. For example, keeping track of how and where digital content may be used, and how to manage it using a solution graph, remain abstract ideas which could, for example, be tracked using the human mind or with the aid of pencil and paper, even if using a graph.
Further, the claims generically recite a GUI at a high level of generality and without any details that distinguish the claimed GUI from any other GUI. The GUI is simply a means for displaying in receiving information. As described in the rejections, this activity amounts to insignificant extra-solution activity as well as the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and receiving, processing, and storing data, which does not impose any meaningful limit on the computer implementation of the identified abstract ideas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622